DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election and remarks filed on 8/10/2022 have been received. 
Claims 1-5, 9, 12-14, 16-18, and 26-29 are pending.
Claims 7, 8, 10, 11, 15, 19-25, and 30-32 are cancelled.
Claims 18 and 26-29 are withdrawn from consideration. 
Claims 1-6, 9, 12-14, 16, and 17 are rejected. 

Election/Restrictions
Applicant’s election of Group I, claims 1-6, 9, 12-14, 16, and 17, in the reply filed on 8/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. MPEP 818.01(a).
Claims 18 and 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022.

Non-Compliant Amendment
Text having insufficient clarity and contrast
37 CFR 1.52 (a)(1)(v) requires all papers, other than drawings, that are submitted and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application be presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of optical character recognition.
The claim amendments filed on 11/8/2019 lack sufficient clarity and contrast between the paper and the writing thereon to permit optical character recognition. 
The arrows in the image below illustrate the text of insufficient clarity and contrast. 

    PNG
    media_image1.png
    737
    846
    media_image1.png
    Greyscale

Examiner recommends the applicant file claim amendments with all text of the same color and contrast, i.e., black. It appears the applicant has used a track changes feature in a word processing tool to write the amendments. The feature changed the text color and/or contrast to something other than the black of the other non-edited text in the claim.
In the interest of compact prosecution, the 11/8/2019 claims are examined on their merits. However, future non-compliant amendments may not be examined on the merits.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 14 recites “the elongate hanging element is provided with a stop means at one end” (emphasis added). The claim recites the term “means”. The claim does not recite a structure that achieves the function of stopping. Therefore, the claim is treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification Objections
The specification is objected to because it lacks a “BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWINGS” section. See MPEP 608.01(f). Proper correction is required. 

Claim Objections
Claim 2 is objected to because the semicolon after the word “comprising” should be a colon. Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite because the term “substantially” in the phrase “substantially domed” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification fails to provide one having ordinary skill in the art at the time the invention was filed a way to determine the difference between a cylinder having an end that is domed or cylinder having an end that is substantially domed. 
Claim 9 is indefinite because the meaning of the phrase “substantially domed” is not clear. It is not clear whether the phrase “substantially domed” permits a dome shape or excludes a dome shape (i.e., the claim requires something like a dome – but not a dome). 
Claim 12 is indefinite because the term “end” in the phrase “is secured at least at one end” lacks antecedent basis. Claim 12 depends from claim 1. Neither claim establishes an end. There is insufficient antecedent basis for this limitation in the claim. It is not clear what part of the established structural features of the animal foodstuff represent the “end”. 
Claim 14 is indefinite because the term “end” in the phrase “the elongate hanging element is provided with a stop means at one end” lacks antecedent basis. Claim 14 depends from claims 1 and 13. No claim establishes an end. There is insufficient antecedent basis for this limitation in the claim. It is not clear what part of the established structural features of the animal foodstuff elongate element represent the “end”. 
Claim 16 is indefinite because the term “substantially” in the phrase “substantially solid block” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification fails to provide one having ordinary skill in the art at the time the invention was filed a way to determine the difference between a solid block and a block that is substantially solid. 
Claim 16 is indefinite because the meaning of the phrase “substantially solid block” is not clear. It is not clear whether the phrase “substantially solid block” permits a solid block or excludes a solid block (i.e., the claim requires something that is not a solid – but is substantially solid). 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 is rejected for failing to further limit the subject matter of the claim upon which it depends. Claim 2 depends from claim 1. Claim 1 recites “associating the block of forage based edible material with an elongate hanging element, such that at least a portion of the elongate hanging element is associated with the block of forage based edible material in a manner that permits suspension of said block of forage based edible material from a suitable suspension point”. Claim 2 recites “further comprising; an elongate hanging element, at least a portion of which is associated with the block of forage based edible material in a manner that permits suspension of said block of forage based edible material from a suitable suspension point”. Claim 2 does not add elements that are not required in claim 1. As such, claim 2 fails to further limit claim 1.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanging Treats for Horses; as evidenced by Klausen, US 2016/0051636 A1.
Regarding claims 1 and 2: Hanging Treats for Horses discloses animal foodstuff (treats) comprising forage (Barley, Oats, p. 1/5) combined with an edible binder (first set of ingredients, p. 2/5, Instructions) to give a block of forage based edible material (treat, p. 2/5); and associating the block of forage based edible material with an elongate hanging element (rope, p. 2/5, text under second photograph), such that at least a portion of the elongate hanging element (rope) is associated with the block of forage based edible material in a manner that permits suspension of said block of forage based edible material from a suitable suspension point (suspend from a rope, p. 2/5, text under second photograph).
As evidenced by Klausen, US 2016/0051636 A1, forage plants include barley and oats (para 0070). 
Regarding claims 3 and 4: The phrases that the “wherein the animal foodstuff is a domesticated animal foodstuff” (claim 3) and “wherein the animal foodstuff is an equine foodstuff” (claim 4) define the future intended use of the claimed product. 
A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. MPEP 2111.02 II. The prior art suggests a product within the breadth of the structure and composition of the claimed animal foodstuff. The intended use does not patentably distinguish the claimed product from the prior art product. 
Furthermore, Hanging Treats for Horses discloses the animal foodstuff may be for a domesticated animal and an equine (Treats for Horses). 
Regarding claim 9: Hanging Treats for Horses discloses the block of forage based edible material has rounded outer edges. See below from p. 2/5 second photograph with added arrows pointing to rounded edges. 

    PNG
    media_image2.png
    366
    490
    media_image2.png
    Greyscale

Regarding claim 13: Hanging Treats for Horses discloses the block is provided with a through bore (p. 2/5 second photograph, center hole - not labeled in the picture). The phrase “through which the elongate hanging element may pass” is a statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. See discussion of MPEP 2111.02 II above. The prior art suggests a product within the breadth of the structure and composition of the claimed animal foodstuff. The intended use does not patentably distinguish the claimed product from the prior art product. 
Regarding claim 17: Hanging Treats for Horses discloses a rope (p. 2/5, text under second photograph). 


Claims 1-4, 9, 12-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell, US 2012/0174867 A1. 
Regarding claims 1 and 2: Campbell discloses an animal foodstuff (deer log, para 0015) comprising forage (alfalfa, para 0022) combined with an edible binder (abstract; molasses and/or tallow binder, para 0021) to give a block of forage based edible material (log, para 0015); and associating the block of forage based edible material with an elongate hanging element (#22, fig 3, mounted on a stake or pole, para 0018; #34, fig 5, branch of a tree, para 0020), such that at least a portion of the elongate hanging element is associated with the block of forage based edible material in a manner that permits suspension of said block of forage based edible material from a suitable suspension point (see fig 3 and 5, suspension point not labeled).
Forage
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination. MPEP 2131.02 III.
Campbell states, “Other grains such as wheat, alfalfa, rice bran, sunflower seeds and dent corn may also be blended in, in addition to the ingredients mentioned above so as to provide different log mixtures” (para 0022). 
Alfalfa is a forage. 
As such, a person of skill in the art, reading the reference, would ‘at once envisage’ an animal feedstuff comprising forage (alfalfa). 
Regarding claims 3 and 4: The phrases that the “wherein the animal foodstuff is a domesticated animal foodstuff” (claim 3) and “wherein the animal foodstuff is an equine foodstuff” (claim 4) define the future intended use of the claimed product. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. MPEP 2111.02 II. The prior art suggests a product within the breadth of the structure and composition of the claimed animal foodstuff. The intended use does not patentably distinguish the claimed product from the prior art product. 
Regarding claim 9: Campbell discloses the block of forage based edible material has rounded outer edges (generally cylindrical body, #11, fig 1, para 0015). 
Regarding claim 12: Campbell discloses the elongate hanging element extends through the block of forage based edible material and is secured at least at one end (fig 3, the bottom end of the stake is position in the ground or other surface, para 0018; fig 5, illustrating tree branch connected to tree). 
Regarding claim 13: Campbell discloses the block of forage based edible material is provided with a through bore (#30, fig 2A, para 0015) through which the elongate hanging element may pass (see e.g., fig 3-5 illustrating elongate element passing through through hole). 
Regarding claim 14:
Claim Interpretation
As discussed above, claim 14 triggers treatment under 35 USC 112(f). 35 U.S.C. 112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." MPEP 2181 II. 
Claim 14’s stop means is interpreted as a knot, a disc, bead or other stop element. The specification discloses the elongate hanging element is provided with a stop means at one end that is unable to pass through the bore (p. 4, ln. 19-20). The specification discloses the elongate hanging element is a rope, which may have a knot or other stop means at or towards one end (p. 4, ln. 28-29). The specification discloses the elongate hanging element may be a rope (p. 8, ln. 3). The specification discloses the elongate hanging element is passed stopping means may be a disc, bead or other stop element that acts to prevent the elongate hanging element from passing through the aperture/bore (p. 8, ln. 3-8). 
Prior Art
Campbell discloses the elongate hanging element is provided with a stop means at one end that is unable to pass through the through bore as follows.
Campbell discloses the “Stake 24 may be larger is cross-sectional size than hole 30 so that the top end of the stake frictionally engage hole 30 when located in hole 30 so that the log 10 can be supported at a desired height when the bottom end of the stake is position in the ground or other surface” (para 0018). Campbell’s stake is encompassed within the breadth of an “other stop element”. 
Campbell illustrates a block suspended on a tree branch (fig 5). The portion of the tree branch that does not pass through the through bore (#30) is encompassed within the breadth of an “other stop element”.
Regarding claim 16: Campbell discloses the one end of the elongate hanging element is embedded in (the top end of stake 24 may be driven in log, para 0018) a substantially solid block of forage based edible material (log may be formed with a hole running the length of the log, para 0006). 
Regarding claim 17: Campbell discloses the elongate hanging element is a rope (para 0020). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, US 2012/0174867 A1. 
If Campbell fails to anticipate the claimed invention, then Campbell renders the claims obvious. 
Regarding claims 1 and 2: Campbell discloses an animal foodstuff (deer log, para 0015) comprising forage (alfalfa, para 0022) combined with an edible binder (abstract; molasses and/or tallow binder, para 0021) to give a block of forage based edible material (log, para 0015); and associating the block of forage based edible material with an elongate hanging element (#22, fig 3, mounted on a stake or pole, para 0018; #34, fig 5, branch of a tree, para 0020), such that at least a portion of the elongate hanging element is associated with the block of forage based edible material in a manner that permits suspension of said block of forage based edible material from a suitable suspension point (see fig 3 and 5, suspension point not labeled).
Campbell states, “Other grains such as wheat, alfalfa, rice bran, sunflower seeds and dent corn may also be blended in, in addition to the ingredients mentioned above so as to provide different log mixtures” (para 0022). 
Alfalfa is a forage. 
However, Campbell does not expressly disclose an example having forage. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make an animal foodstuff comprising binder and forage (alfalfa) because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Campbell states the animal foodstuff may include forage (alfalfa). As such, selecting forage (alfalfa) as an ingredient is prima facie obvious. 
Regarding claims 3 and 4: The phrases that the “wherein the animal foodstuff is a domesticated animal foodstuff” (claim 3) and “wherein the animal foodstuff is an equine foodstuff” (claim 4) define the future intended use of the claimed product. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. MPEP 2111.02 II. The prior art suggests a product within the breadth of the structure and composition of the claimed animal foodstuff. The intended use does not patentably distinguish the claimed product from the prior art product. 
Regarding claim 9: Campbell discloses the block of forage based edible material has rounded outer edges (generally cylindrical body, #11, fig 1, para 0015). 
Regarding claim 12: Campbell discloses the elongate hanging element extends through the block of forage based edible material and is secured at least at one end (fig 3, the bottom end of the stake is position in the ground or other surface, para 0018; fig 5, illustrating tree branch connected to tree). 
Regarding claim 13: Campbell discloses the block of forage based edible material is provided with a through bore (#30, fig 2A, para 0015) through which the elongate hanging element may pass (see e.g., fig 3-5 illustrating elongate element passing through through hole). 
Regarding claim 14:
Claim Interpretation
As discussed above, claim 14 triggers treatment under 35 USC 112(f). 35 U.S.C. 112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." MPEP 2181 II. 
Claim 14’s stop means is interpreted as a knot, a disc, bead or other stop element. The specification discloses the elongate hanging element is provided with a stop means at one end that is unable to pass through the bore (p. 4, ln. 19-20). The specification discloses the elongate hanging element is a rope, which may have a knot or other stop means at or towards one end (p. 4, ln. 28-29). The specification discloses the elongate hanging element may be a rope (p. 8, ln. 3). The specification discloses the elongate hanging element is passed stopping means may be a disc, bead or other stop element that acts to prevent the elongate hanging element from passing through the aperture/bore (p. 8, ln. 3-8). 
Prior Art
Campbell discloses the elongate hanging element is provided with a stop means at one end that is unable to pass through the through bore as follows.
Campbell discloses the “Stake 24 may be larger is cross-sectional size than hole 30 so that the top end of the stake frictionally engage hole 30 when located in hole 30 so that the log 10 can be supported at a desired height when the bottom end of the stake is position in the ground or other surface” (para 0018). Campbell’s stake is encompassed within the breadth of an “other stop element”. 
Campbell illustrates a block suspended on a tree branch (fig 5). The portion of the tree branch that does not pass through the through bore (#30) is encompassed within the breadth of an “other stop element”.
Regarding claim 16: Campbell discloses the one end of the elongate hanging element is embedded in (the top end of stake 24 may be driven in log, para 0018) a substantially solid block of forage based edible material (log may be formed with a hole running the length of the log, para 0006). 
Regarding claim 17: Campbell discloses the elongate hanging element is a rope (para 0020). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, US 2012/0174867 A1; in view of Cannock, US 2011/0293736 A1. 
Campbell is relied on as above.
Campbell discloses the animal foodstuff (log) comprises a binder (abstract; para 0021, 0022). Campbell discloses the animal foodstuff may include molasses (abstract; para 0021). Campbell discloses the binder may be gelatin (para 0022). 
Campbell does not disclose the binder is a lignin-based binder. 
Cannock is drawn to animal feed compositions (para 0005). Cannock discloses the composition comprises a binder (para 0040). Cannock discloses the binder may be selected from a group that includes gelatin, molasses, lignin, lignin sulfonate, and lignosulfonate (para 0040). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute binder, as taught in Campbell, with a binder that is a lignin-based binder, as taught in Cannock, to obtain an animal foodstuff comprising a lignin-based binder. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of obtaining a foodstuff having an ingredient that functions to bind other ingredients, wherein the binder is a lignin-based binder. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a binder, as taught in Campbell, wherein the selected binder is a lignin-based binder, as taught in Cannock, to obtain an animal foodstuff comprising a lignin-based binder because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Campbell discloses the conventional nature of a animal foodstuff comprising a binder. Cannock discloses lignin-based materials are known to have a binding function in animal foodstuffs. Therefore, the selection of a lignin-based binder is prima facie obvious. 
Regarding claim 6: Cannock discloses the binder may be present in ranges including from about 0.1 wt. % to about 99.5 wt. %; about 5 wt. %, about 10 wt. %, about 15 wt. %, about 20 wt. %; from about 0.1 wt. % to about 50 wt. % binder; from about 0.1 wt. % to about 5 wt. %; from about 0.5 wt. % to about 10 wt. %;  from about 1 wt. % to about 20 wt. %; from about 5 wt. % to about 25 wt. %; from about 10 wt. % to about 50 wt. % (para 0041). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619